--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
 
JOINDER AGREEMENT
 
JOINDER AGREEMENT, dated as of April 10, 2012 (this “Joinder Agreement”), made
and entered into by and among RLJ Acquisition, Inc., a Nevada corporation
(“RLJ”), RLJ Entertainment, Inc., a Nevada corporation, and a wholly owned
subsidiary of RLJ  (“New Holdco”), Image Entertainment, Inc., a Delaware
corporation (“Image”), Acorn Media Group, Inc., a District of Columbia
corporation (“Acorn”) and Peter Edwards, in his capacity as the Shareholder
Representative (the “Shareholder Representative”).
 
W I T N E S S E T H :
 
WHEREAS, on April 2, 2012, RLJ and Image entered into an Agreement and Plan of
Merger (the “Merger Agreement”);
 
WHEREAS, on April 2, 2012, RLJ and the holders of Series B Preferred Stock of
Image entered into a Preferred Stock Purchase Agreement (the “Preferred Stock
Purchase Agreement”);
 
WHEREAS, on April 2, 2012, RLJ, Acorn, the stockholders of Acorn and the
Shareholder Representative entered into a Stock Purchase Agreement (the “Stock
Purchase Agreement” and, together with the Merger Agreement and Preferred Stock
Purchase Agreement, the “Agreements”).  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Merger Agreement;
 
WHEREAS, pursuant to Section 6.11 of the Merger Agreement, RLJ is required to
cause New Holdco to execute a joinder to the Merger Agreement;
 
WHEREAS, in connection with the Merger Agreement and the Preferred Stock
Purchase Agreement, RLJ desires to cause New Holdco to execute a joinder to the
Preferred Stock Purchase Agreement;
 
WHEREAS, pursuant to Section 6.14 of the Purchase Agreement, RLJ is required to
cause New Holdco to execute a joinder to the Purchase Agreement; and
 
WHEREAS, New Holdco desires to be bound by all of the terms and conditions set
forth in the Agreements.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:
 
1.           Joinder and Assumption.  New Holdco hereby assumes, and hereby
agrees to perform and observe, each and every one of the representations,
warranties, covenants, rights, promises, agreements, terms, conditions,
obligations, appointments, duties and liabilities applicable to it under each of
the Agreements.  Upon the execution of this Joinder Agreement, New Holdco shall
become a party to each of the Agreements and be bound by all of the terms and
conditions set forth in the Agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           New Holdco Representations and Warranties.  New Holdco hereby
represents and warrants to the Image, Acorn and the Shareholder Representative
as follows:
 
  (a)           New Holdco is a corporation duly organized, validly existing and
in good standing under the laws of Nevada with the corporate power and authority
to own and operate its business as presently conducted.
 
  (b)           New Holdco has full corporate power and authority to execute and
deliver this Joinder Agreement and the Agreements and to consummate the
transactions contemplated by this Joinder Agreement and the Agreements.  The
execution and delivery of this Joinder Agreement and the consummation of the
transactions contemplated by this Joinder Agreement and the Agreements have been
duly and validly approved by the board of directors and the stockholders of New
Holdco, and no further approval by New Holdco’s board of directors or
stockholders is required.  This Joinder Agreement has been duly and validly
executed and delivered by New Holdco and (assuming due authorization, execution
and delivery by the Image, Acorn and the Stockholder Representative of this
Joinder Agreement) constitutes a valid and binding obligation of New Holdco,
enforceable against New Holdco in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.
 
  (c)           New Holdco was formed for the sole purpose of carrying out the
transactions contemplated by the Agreements and has no assets or liabilities
other than its rights and obligations under this Joinder Agreement, the
Agreements and any other document or instrument to be executed by New Holdco in
connection therewith.
 
  (d)           Neither the execution and delivery by New Holdco of this Joinder
Agreement (or the Agreements to which New Holdco shall become a party pursuant
hereto) nor the consummation by New Holdco of the transactions contemplated by
the Agreements, nor compliance by New Holdco with any of the terms or provisions
hereof or thereof, will (i) conflict with or violate the articles of
incorporation or bylaws of New Holdco, (ii) assuming that all consents,
approvals, authorizations and other actions described in Section 4.05(b) of the
Merger Agreement and Section 3.03 of the Stock Purchase Agreement have been
obtained and all filings and obligations described in Section 4.05(b) of the
Merger Agreement and Section 3.03 of the Stock Purchase Agreement have been
made, conflict with or violate any law, rule, regulation, order, judgment or
decree applicable to New Holdco or by which any of its property or assets is
bound or affected, or (iii) result in any breach of, or constitute a default (or
an event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or other encumbrance on any
property or asset of New Holdco pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which New Holdco is a party or by which New Holdco
or any of its property or assets is bound or affected, except, with respect to
clause (iii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay New Holdco from performing its obligations under the Agreements
and would not have an RLJ Material Adverse Effect.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Counterparts.  This Joinder Agreement may be executed in
counterparts, and by facsimile or portable document format (pdf) transmission,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.
 
4.           Miscellaneous Provisions.  The provisions of Article IX of the
Merger Agreement (other than Sections 9.03, 9.05 and 9.06) are hereby
incorporated by reference herein, mutatis mutandis.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.
 

 
RLJ ENTERTAINMENT, INC.
     
By: /s/  H. Van Sinclair
 
Name:  H. Van Sinclair
 
Title:  President
     
RLJ ACQUISITION, INC.
     
By: /s/  H. Van Sinclair
 
Name:  H. Van Sinclair
 
Title:  President
     
IMAGE ENTERTAINMENT, INC.
     
By: /s/  Theodore S. Green
 
Name:  Theodore S. Green
 
Title:  Chairman and Chief Executive Officer
     
ACORN MEDIA GROUP, INC.
     
By: /s/  Peter D. Edwards
 
Name:  Peter D. Edwards
 
Title:  Chairman
     
/s/  Peter D. Edwards
 
                     (Signature)
     
Print Name: Peter Edwards

 
[SIGNATURE PAGE TO JOINDER AGREEMENT BY AND AMONG
 RLJ ENTERTAINMENT, INC., RLJ ACQUISITION, INC., IMAGE ENTERTAINMENT, INC.,
 ACORN MEDIA GROUP, INC. AND THE STOCKHOLDER REPRESENTATIVE]
 



--------------------------------------------------------------------------------